Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a phone interview from Vinay Malik (Reg. No. 59,751) on 03/04/2021.

The application has been amended as follows: 
Please amend claims 1, 8 and 15;

1. (Currently Amended) A computing system, comprising:
a processor;
a receiver coupled to the processor to receive an electronic document having a
data field to be populated with information;
a data extractor coupled to the processor to,
obtain a digital base document having the information to be populated in
the data field;

extract a first keyword from the digital base document to provide the information, using a visual analytic tool, the first keyword comprising at least text data, the first keyword being consistent across multiple base documents of a given document type;
validate the digital base document for data extraction by determining whether the combined angle of inclination is within a predefined angle range; and
rotate the digital base document to [[a]]the predefined angle range based on the combined angle of the digital base document, when the digital base document is not validated;
a document type identifier coupled to the processor to,
compute, for the digital base document, a similarity score with respect to each of the document type defined in predefined mapping data, the predefined mapping data including, for each document type, a weight associated with each keyword occurring in that document type,
wherein computing the similarity score with respect to each of the document type comprises:
identifying a second set of keywords, occurring in the document type, corresponding to the first keyword; and

identify a document type corresponding to the digital base document, based on the similarity score;
a data mapper coupled to the processor to,
determine a position of the first keyword in the digital base document;
and
determine a second keyword, from the identified document type, corresponding to the first keyword, based on the position of the first keyword in the identified document type and the position of the first keyword in the digital base document, the second keyword indicative of the data field to be populated;
and


8. (Currently Amended) A method comprising:
receiving an electronic document having a data field to be populated with information;
obtaining a digital base document having the information to be populated in the data field;
calculating a combined angle of inclination of the digital base document upon detecting each keyword occurring in the digital based document, wherein each keyword is detected by using an optical character recognition (OCR) technique, and wherein the combined angle of inclination is based on angle of inclination of a plurality of keywords occurring in the digital base document;
extracting a first keyword from the digital base document to provide the information, using a visual analytic tool, the first keyword comprising at least text data, the first keyword being consistent across multiple base documents of a given document type;
validating the digital base document for data extraction by determining whether the combined angle of inclination is within a predefined angle range;
rotating the digital base document to [[a]]the predefined angle range based on the combined angle of the digital base document, when the digital base document is not validated;

wherein computing the similarity score with respect to each of the document type comprises:
identifying a second set of keywords, occurring m the document type, corresponding to the first keyword; and
based on identifying, computing the similarity score based on a frequency of each identified keyword, wherein the frequency is based on the weight of each of the identified second set of keywords and a total number of documents in a corresponding document type against which the similarity score is being calculated, and wherein the weight of each of the identified second set of keywords is calculated based on a term frequency and an inverse document frequency of the corresponding identified keyword, the term frequency being indicative of an occurrence of the corresponding identified keyword, and the inverse document frequency being indicative of a degree of importance of the corresponding identified keyword;
identifying a document type of the digital base document, based on the similarity score;
determining a position of the first keyword in the digital base document;

populating the data field of the electronic document with the first keyword, based on the second keyword corresponding to the first keyword.

15. (Currently Amended) A non-transitory computer readable medium including machine readable instructions that are executable by a processor to:
receive an electronic document having a data field to be populated with information;
obtain a digital base document having the information to be populated in the data field;
calculate a combined angle of inclination of the digital base document upon detecting each keyword occurring in the digital based document, wherein each keyword is detected by using an optical character recognition (OCR) technique, and wherein the combined angle of inclination is based on angle of inclination of a plurality of keywords occurring in the digital base document;
extract a first keyword from the digital base document to provide the information, using a visual analytic tool, the first keyword comprising at least text data, the first keyword being consistent across multiple base documents of a given document type;
validate the digital base document for data extraction by determining whether the combined angle of inclination is within a predefined angle range;
the predefined angle range based on the combined angle of the digital base document, when the digital base document is not validated;
compute, for the digital base document, a similarity score with respect to each of the document type defined in predefined mapping data, the predefined mapping data including, for each document type, a weight associated with each keyword occurring in that document type,
wherein computing the similarity score with respect to each of the document type comprises:
identifying a second set of keywords
based on identifying, computing the similarity score based on a frequency of each identified keyword, wherein the frequency is based on the weight of each of the identified second set of keywords and a total number of documents in a corresponding document type against which the similarity score is being calculated, and wherein the weight of each of the identified second set of keywords is calculated based on a term frequency and an inverse document frequency of the corresponding identified keyword, the term frequency being indicative of an occurrence of the corresponding identified keyword, and the inverse document frequency being indicative of a degree of importance of the corresponding identified keyword;

determine a position of the first keyword in the digital base document;
determine a second keyword, from the identified document type, corresponding to the first keyword, based on the position of the first keyword in the identified document type and the position of the first keyword in the digital base document, the keyword indicative of the data field to be populated; and
provide the first keyword to be populated in the data field of the electronic document, based on the keyword corresponding to the first keyword.

Allowable Subject Matter
Claims 1, 5-8, 12-15, 19, and 20 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144